DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 12/16/2021.
Claims 1-10, 12-15, and 21-25 are pending in this application.
	Claims 11, and 16-20 have been cancelled.

Remarks

2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection(s).  See details below.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (US 5,925,912)
	Regarding claim 1, Arai discloses an integrated circuit (IC) structure, comprising: 
	a first source/drain (S/D) contact 12b (see fig. 1(f), fig. 4(f)) in contact with a first S/D region 9b at a first S/D contact interface; and 
	a second S/D contact 12a in contact with a second S/D region 9a at a second S/D contact interface; 
	wherein the first S/D region 9b and the second S/D region 9a have a same length, and the first S/D contact 12b and the second S/D contact 12a have different lengths along the first S/D contact interface and the second S/D contact interface, respectively.  

	Regarding claim 4, Arai discloses the IC structure of claim 1, further comprising: 
	a third S/D contact 37 (see fig. 8) in contact with a third S/D region 9a at a third S/D contact interface; ATTORNEY DOCKET NUMBERPATENT APPLICATION AC6751-US16/831,640 Confirmation No. 7920 3 
	wherein the second S/D contact (connected to S/D region 9b&5b) is between the first S/D contact 37 and the third S/D contact 37, and the third S/D contact 37 has a same length along the third S/D contact interface as a length of the first S/D contact 37 along the first S/D contact interface.  

	Regarding claim 5, Arai discloses the IC structure of claim 4, wherein a length of the second S/D contact along the second S/D contact interface is less than the length of 
  
	Regarding claim 7, Arai discloses the IC structure of claim 1, further comprising: 
	a channel region in contact with the first S/D region.  See figs. 1(f), 4(f).

Claim Rejections - 35 U.S.C. § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3, 10, 15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 5,925,912) in view of Liaw (US 2009/0014796).
	Regarding claim 3, Arai discloses the IC structure of claim 1, wherein the first S/D contact and the second S/D contact have a single gate structure between them.  
	Arai fails to disclose a gate contact connecting to the gate structure, wherein the gate contact is between the first S/D contact and the second S/D contact.

	Liaw discloses an IC structure shown in fig. 1, comprising a gate contact 8 connecting to a gate structure g2, wherein the gate contact 8 is between a first S/D contact 8 and a second S/D contact 10.  

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Arai to further include a gate contact between the first S/D contact and the second S/D contact, as that taught by Liaw, to provide further access to the IC structure, thereby to increase control of the IC structure, hence to increase the performance of the IC structure.

	Regarding claim 10, Arai discloses an integrated circuit (IC) structure, comprising: 
	a first source/drain (S/D) contact 12b (see figs. 1(f), 4(f);
	a second S/D contact 12a; and
 	a gate structure 3&20 (fig. 4(a)) between the first S/D contact 12b and the second S/D contact 12a;
	wherein the first S/D contact 12b, second S/D contact 12a are contacts to a single transistor; 
	the first S/D contact 12b is spaced apart from the gate structure 3&20 by a first dielectric region 7a & 6 (figs. 1) having a first thickness, the first dielectric region extending from a sidewall of the first S/D contact 12b to a first sidewall of the gate structure; 
	the second S/D contact 12a is spaced apart from the gate structure by a second dielectric region 7a&6& a portion of insulating layer 10 having a second thickness, the second dielectric region extending from a sidewall of the second S/D contact 12a to a second sidewall of the gate structure 7a&6; and 

	the first dielectric region (7a&6) includes fewer dielectric spacer layers than the second dielectric region (7a&6& a portion of insulating layer 10).  

	Arai fails to disclose a gate contact between the first S/D contact and the second S/D contact.

	Liaw discloses an IC structure shown in fig. 1, comprising a gate contact 8  between a first S/D contact 8 and a second S/D contact 10.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Arai to further include a gate contact between the first S/D contact and the second S/D contact, as that taught by Liaw, to provide further access to the IC structure, thereby to increase control of the IC structure, hence to increase the performance of the IC structure.

	Regarding claim 15, Arai/Liaw discloses the IC structure of claim 10, wherein the first dielectric region (7a&6) includes a first dielectric layer between the first S/D contact and the gate contact, the second dielectric region (7a&6& a portion of insulating layer 10) includes the first dielectric layer between the second S/D contact and the gate contact, and the second dielectric region includes a second dielectric layer between the second S/D contact and the first dielectric layer.  See figs. 1(f), 4(f) of Arai, and fig. 1 of Liaw.

	Regarding claim 21, Arai/Liaw discloses the IC structure of claim 1, further comprising a support structure (the substrate), wherein the first S/D contact has a first length extending in a direction parallel to the support structure, the second S/D contact has a second length extending in a direction parallel to the support structure, the first length different from the second length.  See figs. 1(f), 4(f) of Arai.

	Regarding claim 22, Arai/Liaw discloses the IC structure of claim 21, wherein the first S/D contact extends in a direction perpendicular to the support structure, and the second S/D contact extends in a direction perpendicular to the support structure.  See figs. 1(f), 4(f) of Aria.

	Regarding claim 23, Arai/Liaw discloses the IC structure of claim 1, wherein the first S/D contact and the second S/D contact have different lengths along a longitudinal axis of a channel region.  See figs. 1(f), 4(f) of Arai.

	Regarding claim 24, Arai/Liaw discloses the IC structure of claim 10, wherein the first dielectric region 7a&6 is in contact with the sidewall of the first S/D region 12b and the first sidewall of the gate contact, and the second dielectric region (7a&6& a portion of insulating layer 10) is in contact with the sidewall of the second S/D contact 12a and the second sidewall of the gate contact.  See figs. 1(f), 4(f) of Arai, and fig. 1 of Liaw.



Allowable Subject Matter

7.	Claims 2, 6, 8, 9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed integrated circuit (IC) structure (in addition to the other limitations in the claim) comprising:
	Claim 2: 
	wherein the first S/D contact is spaced apart from an adjacent gate contact by a single dielectric spacer, and the second S/D contact is spaced apart from the adjacent gate contact by two or more dielectric spacers;

	Claim 6:
	wherein a first dielectric layer is between the first S/D contact and a first gate contact adjacent to the first S/D contact, the first dielectric layer is between the second S/D contact and a second gate contact adjacent to the second S/D contact, and a 

	Claim 8-9:
	wherein the channel region includes a semiconductor fin; or wherein the channel region includes one or more semiconductor wires.  

	Claim 12-14:
	wherein the gate contact is a first gate contact, and the IC structure further includes: 
	a third S/D contact; and 
	a second gate contact between the second S/D contact and the third S/D contact; 
	wherein the third S/D contact is spaced apart from the second gate contact by a third dielectric region having a third thickness, the third dielectric region extending from a sidewall of the third S/D contact to a sidewall of the second gate contact; and the third thickness is different from the second thickness;

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        January 1, 2022